Advanced Pipe Fitting Technologies, Inc Ste 810, NO: 98 Dong San Huan South Road Chaoyang District Beijing, P.R. China Tel: (8610) 5861-1818 775-201-8331 fax 775-232-1950 April 5, 2010 United States Security & Exchange Commission Division of Corporate Finance Attn: Era Anagnosti treet, N.E. Washington, DC 20549 Re: Advanced Pipe Fitting Technologies, Inc. Registration statement on Form S-1A File No: 333-164396 Subject: Withdrawal of Request for Acceleration Dear Ladies and Gentlemen: The undersigned, Advanced Pipe Fitting Technologies, Inc. a Nevada corporation (the “Registrant”), has filed a Registration Statement on Form S-1/A (No. 333-164396) on March 25th 2010 (the “Registration Statement”) with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended. The Registrant hereby acknowledges that they would like to withdraw its request for acceleration dated March 30, 2010. Advanced Pipe Fitting Technologies, Inc. By: /s/ Yanzhang Li Yanzhang Li, Chief Executive Officer
